                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KATRINA WALLACE,                                            )
                                                            )
                         Plaintiff,                         )
                                                            )
        v.                                                  )                1:18CV501
                                                            )
GREYSTAR REAL ESTATE PARTNERS,                              )
LLC; GREYSTAR GP II, LLC; GREYSTAR                          )
MANAGEMENT SERVICES, L.P.;                                  )
GREYSTAR RS NATIONAL, INC.;                                 )
GREYSTAR RS SE LLC; GREP                                    )
SOUTHEAST, LLC; and INNESBROOK                              )
APARTMENTS, LLC d/b/a                                       )
SOUTHPOINT GLEN,                                            )
                                                            )
                         Defendants.                        )


                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

        Plaintiff initiated this putative class action alleging violations of the North Carolina

Residential Rental Agreements Act, N.C. Gen. Stat. § 42-46, et seq., the North Carolina Debt

Collection Act, id. § 75-50, et seq., and the North Carolina Unfair and Deceptive Trade Practices

Act, id. § 75-1.1, et seq.1 (ECF No. 32 ¶¶ 98–129.) Before the Court is a Motion to Dismiss

Plaintiff’s Class Claims and to Strike Plaintiff’s Class Allegations for Failure to Comply with

Local Rule 23.1(b). (ECF No. 126.) For the reasons stated below, the Court denies

Defendants’ motion.




1Plaintiff also requests a declaratory judgment stating that Defendants’ practices violate N.C. Gen. Stat. § 42-
46. (ECF No. 32 ¶¶ 130–141.)



       Case 1:18-cv-00501-LCB-LPA Document 156 Filed 03/26/21 Page 1 of 6
   I.      BACKGROUND

        Though Plaintiff in this case is challenging the lawfulness of a set of apartment rental

fees imposed by Defendants, the instant motion has been filed in response to a procedural

defect. Therefore, a more detailed procedural history is necessary. Plaintiff filed this action

in Durham County Superior Court, and Defendants removed it to this Court on June 13, 2018,

pursuant to 28 U.S.C. §§ 1332, 1441, 1446. (ECF Nos. 1, 9.) Plaintiff then filed an Amended

Complaint on August 24, 2018, and this serves as the operative complaint before the Court.

(ECF No. 32.) In September 2018, Defendants filed motions to dismiss under Rules 12(b)(2)

and 12(b)(6) arguing that Plaintiff had failed to state a claim and that the Court did not have

jurisdiction over some of the parties. (See ECF Nos. 38, 40.) In response, Plaintiff moved for

jurisdictional discovery. (See ECF No. 57.) The Court granted Plaintiff’s motion for discovery

and additionally ordered that all remaining issues in the case that had not otherwise been

resolved be “stayed pending resolution by this Court as to whether it has personal jurisdiction

over the specific Defendants named herein.” (ECF No. 78 at 23–24.)

        The jurisdictional discovery period that followed did not proceed smoothly.

Defendants first filed a motion to stay discovery, (ECF No. 79), and the Court subsequently

denied it, (ECF No. 85). According to Plaintiff, following this denial Defendants objected to

providing requested materials, missed a deadline to file a memorandum, and were subject to

three motions to compel discovery. (ECF No. 138 at 6–7.) The Court even sanctioned one

Defendant in April 2020, finding that it had

        (A) failed to produce (and to supplement) materials responsive to RFP 1. . ., (B)
        filed to timely supplement/correct its response to Interrogatory 1 . . ., (C) failed
        to comply with the Court’s order to produce materials in connection with RFP
        1 and Interrogatory 8, and (D) failed to present a properly prepared Rule
        30(b)(6) witness.

                                                 2

        Case 1:18-cv-00501-LCB-LPA Document 156 Filed 03/26/21 Page 2 of 6
(ECF No. 122 at 18.) Plaintiff alleges that such a finding is emblematic of Defendants’

approach to the litigation and contend that Defendants have “attempted to stall and delay [the

case’s] resolution” throughout its pendency.2 (ECF No. 138 at 19.)

        In May 2020, this Court entered a Text Order lifting its stay following the withdrawal

of Defendants’ motions challenging the Court’s jurisdiction. (See Text Order dated May 5,

2020; ECF No. 123.) Ten days later, Defendants filed the instant motion to dismiss, arguing

that the Court should “dismiss Plaintiff’s class claims with prejudice and strike Plaintiff’s class

allegations for failure to comply with Rule 23.1(b) of the Local Rules” of the Middle District

of North Carolina. (ECF No. 127 at 2.) More specifically, they argue that Plaintiff has not

filed a motion to maintain this case as a class action within ninety days of filing her complaint

as required by the Local Rules. (Id. at 1–2, 3.) Plaintiff does not deny that she has failed to

file a motion for class certification within the requisite time period, (see ECF No. 129 at 15 n.5

(noting that, following removal of the case, this deadline was “inadvertently not calendared”)),

but she argues that a dismissal of these claims is an extraordinary remedy that is not in the

spirit of the Federal nor the Local Rules,3 (see ECF No. 138 at 10–21).

II.     LEGAL STANDARD

        Under Rule 23 of the Federal Rules of Civil Procedure, a court must determine by

order whether to certify an action as a class action “[a]t an early practicable time after a person



2 The Court concurrently observes that Defendants have filed sixteen motions for extensions of time in the
instant case and at times have sought multiple extensions for a single filing. (See, e.g., ECF No. 69.)

3 In an August 2020 Rule 26(f) conference, the parties have now agreed that “Plaintiff will move for class
certification by the close of expert discovery on or before July 23, 2021,” though the joint motion asserts that
this “does not moot or waive Defendants’ Motion to Dismiss and to Strike, shall not be construed as a court
order extending the time period under Local Rule 23.1(b) . . ., and should not be interpreted as the Court’s
prejudgment of the merits of Defendants’ Motion to Dismiss and to Strike.” (ECF No. 145 at 1–2.)
                                                       3

       Case 1:18-cv-00501-LCB-LPA Document 156 Filed 03/26/21 Page 3 of 6
sues or is sued.” Fed. R. Civ. P. 23(c)(1). To that end, the Local Rules of the Middle District

of North Carolina require that a plaintiff “shall file a separate motion for a determination

under Rule 23(c)(1)” within ninety days after the filing of a complaint. LR 23.1(b). Such an

action is mandatory “unless this period is extended by court order.” Id. With regards to

granting such an extension, a “court may, for good cause, extend the time . . . on motion made

after the time has expired if the party failed to act because of excusable neglect.” Fed. R. Civ.

P. 6(b)(1). The determination of whether neglect is excusable is, “at bottom[,] an equitable

one, taking account of all relevant circumstances surrounding the party’s omission.” Pioneer

Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507, U.S. 380, 395 (1993). Such circumstances

may include “the danger of prejudice to the [opposing party], the length of the delay and its

potential impact on judicial proceedings, the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the movant acted in good faith.”

Id.

III.   DISCUSSION

       There is no dispute as to whether Plaintiff has missed the deadline at issue, and thus

the Court need only determine whether there is good cause to extend the period due to

excusable neglect. Examining the Pioneer factors in turn, the Court first considers to what

degree Defendants have been prejudiced by this failure to file a separate motion seeking class

certification. Defendants allege that they have been prejudiced to the extent that this delay

“has prevented [them] from adding other parties or claims necessary to the defense of a class.”

(ECF No. 127 at 7.) Defendant Innesbrook further contends that it has been unable to “assert

counterclaims for unpaid rent from putative class members who have not yet been identified.”

(ECF No. 140 at 4.) Further, it argues that any defendants who may be joined later would not

                                               4

       Case 1:18-cv-00501-LCB-LPA Document 156 Filed 03/26/21 Page 4 of 6
have “the opportunity to defend themselves against the many rulings that have already

occurred, or to bring claims against the putative class members.” (Id.) The remaining

Defendants largely echo these claims and explain that “they have not had the opportunity to

add as parties the owners of apartments in which the putative class members lived or assert

the defense of failure to join necessary parties.” (ECF No. 141 at 5–6.)

       Such alleged prejudice, however, is not so weighty as to merit the dismissal of the class

action claims. For instance, there is nothing to prevent Defendants from adding other parties

or claims in the future. Additionally, the only rulings the Court has made in this case have

done little more than deny motions to dismiss or resolve discovery disputes.

       The Court next considers the length of the delay and its potential impact on judicial

proceedings. Here, Defendants allege that Plaintiff has deprived them “of their interest in the

orderly administration of justice and judicial efficiency by failing to comply with Local Rule

23.1(b).” (ECF No. 127 at 7.) Yet, when considering “all relevant circumstances,” such an

argument again fails to persuade the Court. As discussed above, Defendants have together

filed sixteen motions for extension of time to either respond to Plaintiff’s motions or to

comply with discovery requests.       Further, the Order following the most recent 26(f)

conference conducted by the Court, though expressly not deciding this issue, supports

Plaintiff’s argument that additional discovery—and thus time—is needed in order to

determine who might be an appropriate class member. (See Text Order dated Sept. 7, 2020.)

       The final two Pioneer factors are “the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the movant acted in good faith.”

Pioneer, 507 U.S. at 395. The reason for delay—a calendaring mistake—was certainly within

the reasonable control of Plaintiff, yet there are no allegations before the Court that she has

                                               5

      Case 1:18-cv-00501-LCB-LPA Document 156 Filed 03/26/21 Page 5 of 6
acted in bad faith. On the contrary, it appears that Plaintiff has expended considerable energy

in continuing to press the case forward. Though Defendants urge the Court to find that this

mistake indicates a “lackadaisicalness” on the part of Plaintiff that would suggest “the named

parties might not adequately protect the interests of the class,” (ECF No. 127 at 6 (quoting

Price v. Cannon Mills, 113 F.R.D. 66, 72 n.5 (M.D.N.C. 1986) (internal citation and quotation

marks omitted)), this is pure conjecture that belies the record.

          In sum, though the Court advises Plaintiff to take greater heed of future deadlines, it

finds that its failure to file a separate motion for class certification was excusable neglect that

has not prejudiced Defendants in a way that is so significant as to necessitate dismissing the

action.

          For the reasons stated herein, the Court enters the following:

                                              ORDER

          IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss Plaintiff’s

Class Claims and to Strike Plaintiff’s Class Allegations for Failure to Comply with Local Rule

23.1(b), (ECF No. 126), is DENIED.

          This, the 26th day of March 2021.

                                              /s/ Loretta C. Biggs
                                              United States District Judge




                                                 6

      Case 1:18-cv-00501-LCB-LPA Document 156 Filed 03/26/21 Page 6 of 6
